DETAILED ACTION
This Non-Final Office Action is in response to amendments filed 5/16/2019.
Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2019, 10/26/2020, and 2/12/2021 have been considered by the examiner.
Drawings
The drawings are objected to because the numbered blocks of Figure 3 require descriptive legends. Specifically, one of ordinary skill would not be able to reasonably interpret Figure 3 without manually writing in a descriptive legend obtained from the specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered 
Key to Interpreting this Office Action
For readability, all claim language has been underlined.
Citations from prior art are provided at the end of each limitation in parentheses.
Any further explanations that were deemed necessary by the Examiner are provided at the end of each claim limitation.
The Applicant is encouraged to contact the Examiner directly if there are any questions or concerns regarding the current Office Action.
Claim Objections
Claim 15 is objected to because of the following informalities:  
There is no period at the end of claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baijens et al. (translation of WO 2006/010735 A1), hereinafter Baijens.
Claim 1
Baijens discloses the claimed method for automatic driver-independent deceleration of a vehicle (see at least ¶0012-0016, regarding the method to activate an electronic parking brake that has a deceleration effect in the event of a detected defect in the service brake system), the method comprising: 
in response to a setpoint value (i.e. pressure request) exceeding a threshold value (i.e. detected brake pressure + predetermined value), automatically decelerating a vehicle by operating a brake pressure adjuster (i.e. service brake system, described in ¶0034-0035) and a fallback brake system (i.e. parking brake system, described in ¶0040-0041) of a brake system of the vehicle to generate a brake force (see at least ¶0008-0016, regarding that when a defect is detected in the service brake system, e.g., insufficient deceleration, the braking effect is increased by a fallback level, where the defect is detected when the wherein: 
the brake pressure adjuster is configured to adjust a hydraulic pressure of a hydraulic vehicle brake of the brake system (see at least ¶0034-0035, regarding the hydraulic service brake system depicted in Figure 1), and
the setpoint value is automatically determined via a controller of the hydraulic vehicle brake and the setpoint value is adjustable in the hydraulic vehicle brake (see at least ¶0007, regarding that control units determine the pressure requirement, where the pressure requirement is determined based on various vehicle parameters to ensure the vehicle is stationary, as described in ¶0043). 
Claim 3
Baijens further discloses that the setpoint value is a setpoint brake pressure that is settable in the hydraulic vehicle brake (see at least ¶0004).
Claim 4
Baijens further discloses that the setpoint value is determined based on a braking demand operable to decelerate the vehicle to a standstill (see at least ¶0047).
Claim 5
Baijens further discloses that the adjustable brake pressure adjuster is a hydraulic pump allocated to an electronic stability program or an electromechanical brake force booster (see at least ¶0034-0038, regarding the hydraulic service brake system includes a master cylinder 3 that is controlled as part of an ESP control). 
Claim 6
Baijens further discloses that the fallback brake system is an electromechanical brake device including an electric brake motor configured to activate in response to the setpoint value exceeding the threshold value (see at least ¶0040, regarding that electric parking brake system includes electric motor 10, where the electronic parking brake is activated in the event of a defect in the service brake system, as described in ¶0015; ¶0022, regarding that the defect is detected when the brake pressure is lower by a predetermined value than the value of the pressure request).
Claim 7
Baijens further discloses that the fallback brake system is a second hydraulic brake pressure adjuster configured to activate in response to the setpoint value exceeding the threshold value (see at least ¶0041, regarding the parking brake may be also be electro-hydraulic, where the electronic parking brake is activated in the event of a defect in the service brake system, as described in ¶0015; ¶0022, regarding that the defect is detected when the brake pressure is lower by a predetermined value than the value of the pressure request).
Claim 8
Baijens further discloses that the second hydraulic brake pressure adjuster is an electromechanical brake force booster configured to activate in response to the setpoint value exceeding the threshold value (see at least ¶0041, regarding the parking brake may be also be electro-hydraulic, where the electronic parking brake is activated in the event of a defect in the service brake system, as described in ¶0015; ¶0022, regarding that the defect is detected when the brake pressure is lower by a predetermined value 
Claim 9
Baijens further discloses that the brake pressure adjuster is a hydraulic pump allocated to an electronic stability program configured to activate in response to the setpoint value exceeding the threshold value (see at least ¶0007, regarding the service brake system is controlled according to a pressure requirement, where the hydraulic service brake includes a master cylinder 3 controlled as part of an ESP control, as described in ¶0034-00038). As the pressure requirement of Baijens increases, the service brake system is activated accordingly; therefore, the service brake system is also activated when the pressure requirement indicates a defect.
Claim 11
Baijens further discloses that in response to deceleration of the vehicle to a standstill, continuously securing the vehicle against rolling away via a holding brake (see at least ¶0015, regarding that while the vehicle is stationary, the electric parking brake keeps the vehicle stationary in the event of a defect).  
Claim 12
Baijens further discloses that the method is performed by a regulating or control device (see at least ¶0035-0036, regarding control unit 9 controls the electro-hydraulic service brake system; ¶0070, regarding control unit 12 controls electric motor 10 of the electric parking brake).
Claim 13
Baijens discloses the claimed brake system in a vehicle (see at least Figure 1), as described in the rejection of claim 1.
Claim 14
Baijens further discloses that the fallback brake system is an electromechanical brake device including an electric brake motor that is activated on configured to activate in response to the setpoint value exceeding the threshold value (see at least ¶0040, regarding that electric parking brake system includes electric motor 10, where the electronic parking brake is activated in the event of a defect in the service brake system, as described in ¶0015; ¶0022, regarding that the defect is detected when the brake pressure is lower by a predetermined value than the value of the pressure request).
Claim 15
Baijens discloses the claimed vehicle (see at least Figure 1), as described in the rejection of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baijens in view of Nijakowski et al. (US 2015/0032323 A1), hereinafter Nijakowski.
Claim 2
Baijens further discloses an alternative embodiment in which the automatic decelerating of the vehicle is performed with a moving vehicle in ¶0065. In this case, the expected delay is applied to teach the claimed “setpoint value” of claim 1, and the actual delay + a specified value is applied to teach the claimed “threshold value” of claim 1, given that the setpoint value may be broadly interpreted, in that it is not specifically defined as a hydraulic pressure in claim 1.
While Baijens discloses that the automatic decelerating of the vehicle performed with a moving vehicle, it is unclear whether the vehicle is moving during an automatic parking process. However, it would be reasonable to modify the movement of the vehicle of Baijens to be an automatic parking process, in light of Nijakowski.
Specifically, Nijakowski discloses an automatic braking system similar to Baijens, in which a controller determines whether a fault occurs in the braking system (similar to the brake pressure adjuster taught by Baijens), so as to automatically brake the vehicle to a standstill using an emergency operation during an automatic parking process (see at least ¶0022-0023).
Since the systems of Baijens and Nijakowski are directed to the same purpose, i.e. providing an alternative means of braking in response to a fault detected in the the automatic decelerating of the vehicle is performed during an automatic parking process, in the same manner that Nijakowski automatically brakes a vehicle to a standstill using an emergency operation during an automatic parking process, with the predictable result of safely bringing the vehicle to a standstill in the case of a malfunction or fault in the braking equipment during automatic parking guidance (¶0006 of Nijakowski).
Claim 10
Baijens discloses that in response to deceleration of the vehicle to a standstill, continuously securing the vehicle against rolling away via the parking brake (see at least ¶0015) and does not disclose that the vehicle is continuously secured against rolling away via a transmission ratchet. However, a transmission ratchet is a known alternative to securing a vehicle against rolling away, in light of Nijakowski.
Specifically, Nijakowski discloses an automatic braking system similar to Baijens, in which a controller determines whether a fault occurs in the braking system (similar to the brake pressure adjuster taught by Baijens), so as to automatically brake the vehicle to a standstill using an emergency operation (see at least ¶0022-0023), in which the output shaft of the transmission device is blocked using a latching element, i.e. via a transmission ratchet (see at least ¶0013).
Since the systems of Baijens and Nijakowski are directed to the same purpose, i.e. providing an alternative means of braking in response to a fault detected in the braking system, it would have been obvious to one of ordinary skill in the art before the in response to deceleration of the vehicle to a standstill, continuously securing the vehicle against rolling away via a transmission ratchet, in the same manner that Nijakowski automatically brakes the vehicle to a standstill using an emergency operation, in which the output shaft of the transmission device is blocked using a latching element, with the predictable result of safely bringing the vehicle to a standstill in the case of a malfunction or fault in the braking equipment by alternatively using the transmission device (¶0006 of Nijakowski).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661